ICJ_161_MaritimeDelimitation-IndianOcean_SOM_KEN_2015-10-09_ORD_01_NA_00_EN.txt.                       INTERNATIONAL COURT OF JUSTICE


                        REPORTS OF JUDGMENTS,
                     ADVISORY OPINIONS AND ORDERS


                    MARITIME DELIMITATION
                     IN THE INDIAN OCEAN
                          (SOMALIA v. KENYA)


                        ORDER OF 9 OCTOBER 2015




                             2015
                      COUR INTERNATIONALE DE JUSTICE


                          RECUEIL DES ARRÊTS,
                   AVIS CONSULTATIFS ET ORDONNANCES


                    DÉLIMITATION MARITIME
                     DANS L’OCÉAN INDIEN
                           (SOMALIE c. KENYA)


                     ORDONNANCE DU 9 OCTOBRE 2015




2 CIJ1086.indb 1                                       10/05/16 16:48

                                              Official citation :
                                  Maritime Delimitation in the Indian Ocean
                                (Somalia v. Kenya), Order of 9 October 2015,
                                         I.C.J. Reports 2015, p. 659




                                            Mode officiel de citation :
                                  Délimitation maritime dans l’océan Indien
                              (Somalie c. Kenya), ordonnance du 9 octobre 2015,
                                          C.I.J. Recueil 2015, p. 659




                                                                                 1086
                                                                 Sales number
                   ISSN 0074-4441                                No de vente :
                   ISBN 978-92-1-157278-0




2 CIJ1086.indb 2                                                                        10/05/16 16:48

                                           9 OCTOBER 2015

                                               ORDER




                   MARITIME DELIMITATION
                    IN THE INDIAN OCEAN
                     (SOMALIA v. KENYA)




                   DÉLIMITATION MARITIME
                    DANS L’OCÉAN INDIEN
                     (SOMALIE c. KENYA)




                                           9 OCTOBRE 2015

                                           ORDONNANCE




2 CIJ1086.indb 3                                            10/05/16 16:48

                     659 	



                                    INTERNATIONAL COURT OF JUSTICE

                                                     YEAR 2015
        2015
      9 October
     General List                                  9 October 2015
       No. 161

                                     MARITIME DELIMITATION
                                      IN THE INDIAN OCEAN
                                              (SOMALIA v. KENYA)




                                                      ORDER


                     Present: 
                              President Abraham ; Vice‑President Yusuf ; Judges Owada,
                              Tomka, Bennouna, Cançado Trindade, Greenwood, Xue,
                              Donoghue, Gaja, Sebutinde, Bhandari, Robinson,
                              Gevorgian ; Registrar Couvreur.



                         The International Court of Justice,
                        Composed as above,
                        After deliberation,
                        Having regard to Article 48 of the Statute of the Court and to Arti-
                     cle 79, paragraphs 1 and 5, of the Rules of Court,
                        Having regard to the Order of 16 October 2014, whereby the President
                     of the Court fixed 13 July 2015 and 27 May 2016 as the respective
                     time‑limits for the filing of a Memorial by the Federal Republic of Soma-
                     lia and a Counter‑Memorial by the Republic of Kenya,
                        Having regard to the Memorial of Somalia filed within the time‑limit
                     thus fixed ;
                        Whereas, on 7 October 2015, Kenya raised certain preliminary objec-
                     tions to the jurisdiction of the Court and to the admissibility of the Appli-
                     cation ;
                        Whereas, consequently, under the provisions of Article 79, paragraph 5,
                     of the Rules of Court, the proceedings on the merits are suspended and a

                     4




2 CIJ1086.indb 136                                                                                   10/05/16 16:48

                     660 	             maritime delimitation (order 9 X 15)

                     time‑limit must be fixed within which the other Party may present a
                     ­written statement of its observations and submissions on the preliminary
                      objections ;
                         Taking account of Practice Direction V, according to which the
                      time‑limit for the presentation of such a written statement shall generally
                      not exceed four months from the date of the filing of preliminary objec-
                      tions,
                       Fixes 5 February 2016 as the time‑limit within which the Federal
                     Republic of Somalia may present a written statement of its observations
                     and submissions on the preliminary objections raised by the Republic of
                     Kenya ; and
                         Reserves the subsequent procedure for further decision.

                       Done in English and in French, the English text being authoritative, at
                     the Peace Palace, The Hague, this ninth day of October, two thousand
                     and fifteen, in three copies, one of which will be placed in the archives of
                     the Court and the others transmitted to the Government of the Federal
                     Republic of Somalia and the Government of the Republic of Kenya,
                     respectively.

                                                                (Signed) Ronny Abraham,
                                                                            President.
                     (Signed) Philippe Couvreur,
                                     Registrar.




                     5




2 CIJ1086.indb 138                                                                                  10/05/16 16:48

                     PRINTED IN FRANCE



                                         ISSN 0074-4441
                                         ISBN 978-92-1-157278-0




2 CIJ1086.indb 140                                                10/05/16 16:48

